Citation Nr: 1045445	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to July 
1996, and from August 2000 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO in St. Petersburg, 
Florida denied, inter alia, claims for ratings in excess of 10 
percent, each, for chondromalacia of the right and left knees.  
In May 2008, the Veteran filed a notice of disagreement.  A 
statement of the case (SOC) was issued in March 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in April 2009.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Winston-Salem, North 
Carolina, which has certified the appeal to the Board.


REMAND

On her April 2009 VA Form 9, the Veteran indicated that she 
desired a Board hearing at the RO (Travel Board Hearing).  In a 
statement received in September 2009, the Veteran wrote that she 
wanted her case forwarded to the Board; however she did not 
indicate intent to withdraw her request for a hearing.  As such, 
the Board finds that this statement does not represent a clear 
indication that the she has withdrawn her request for a Travel 
Board hearing on the claims on appeal.  Thus, the Veteran's 
request for a Board hearing remains outstanding.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  As the RO schedules Travel Board hearings, 
a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

The RO should schedule a Travel Board 
hearing for the appellant at the earliest 
available opportunity.  The RO should 
notify the appellant and her representative 
of the date and time of the hearing.  See 
38 C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be granted 
or denied.  The Veteran need take no action until otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

